RICE, C. J.
This is an action to quiet title to real property situated in Kootenai county.
Appellants contend that the complaint is ’ insufficient, in that it appears that respondent is a married woman and that she pleaded only that she has been and now is the owner, as her sole and separate property, of the real estate involved in this action, without setting out the manner in which it became her separate property, that is, as to whether it was acquired with the proceeds of funds she had before marriage, or obtained by gift, bequest, devise or descent thereafter.
In the case of Hammitt v. Virginia Mining Co., 32 Ida. 245, 181 Pac. 336, it was held, as stated in the syllabus, *653that “In an action to quiet title, an allegation in ordinary and concise terms of the ultimate fact that the plaintiff is the owner of the property is sufficient, without setting out probative facts which go to establish that ultimate fact.”
Appellants further assign as error the insufficiency of the evidence to support the findings of the trial court. There was substantial evidence to support the findings. Appellants did not allege fraud in the acquisition of the property by respondent, nor set out any ground which would give them a right to attack her title.
The judgment is affirmed, with costs to respondent.
Budge, McCarthy, Dunn, and Lee, JJ., concur.